DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Hespos on April 29, 2021.
The application has been amended as follows: 
Title: “Connecor” should be changed to - -Connector on electric vehicle for charging the electric vehicle- -;

Allowable Subject Matter
Claims 1, 3-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a connector wherein the second terminal is positioned rearward of the proper position in the front-rear direction if the second terminal is accommodated into the first accommodating portion and the second flange is 4locked by the first locking portion, the first flange has disc-shaped parts with outer diameters that become larger toward a rear end to define steps in the front-rear direction, the first locking portion is shaped so that a part of the 
Regarding claim 3: allowability resides at least in part with the prior art not showing orfairly teaching a connector wherein the second terminal is rearward of the proper position in the front-rear direction if the second terminal is in the first accommodating portion and the second flange is locked by the first locking portion; and the first terminal is rearward of the proper position in the front- rear direction if the first terminal is accommodated into the second accommodating portion and the first flange is locked by the second locking portion; this in combination with the remaining limitations of the claim. 
Regarding claim 4: allowability resides at least in part with the prior art not showing orfairly teaching a connector wherein the second terminal is rearward of the proper position in the front-rear direction if the second terminal is in the first accommodating portion and the second flange is locked by the first locking portion and the first flange has a plurality of disc-shaped parts with outer diameters that become larger toward a rear end to define steps in the front-rear direction, a thickness of the plurality of disc-shaped parts in the front-rear direction is larger than a thickness of the second flange in the front-rear direction, and only the disc-shaped part located on a foremost side of the first flange is in contact with the contact surface of the second 
Regarding claim 5: allowability resides at least in part with the prior art not showing orfairly teaching a connector wherein the retainer is fittable to the housing by being moved forward from behind the housing to a position where a front end part thereof comes into contact with each of a rear end part of the first terminal and a rear end part of the second terminal when the first and second terminals are at the proper positions, the retainer includes a surrounding wall circumferentially surrounding at least one of the first connecting portion of the first terminal and the second connecting portion of the second terminal when the retainer is fit to the housing; and a projection projecting inward from an inner surface of the surrounding wall and having a projecting tip to be located proximate to at least one of the first connecting portion and the second connecting portion; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art focusing on a car charging connector having multiple terminals with flanges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833